Citation Nr: 0610246	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 17, 1978 to 
April 4, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
in December 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denying the 
veteran's claim for service connection for a right ankle 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date.  In addition, 
the veteran should be advised of what is needed to establish 
service connection on a presumptive basis and for a 
preexisting disorder.  VAOPGCPREC 3-2003.  Specifically, the 
veteran should be informed of the holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which states that 
the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  On remand, VA must do so. 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran's March 1977 enlistment examination 
reflects no abnormalities.  Private medical records show that 
he fractured his right ankle in June 1977, and would not be 
ready for active duty until February 1978.  On his first day 
of active duty, March 17, 1978, he was re-examined and was 
reported as having a well-healed fracture of the right ankle, 
with some pain and swelling but good range of motion.  His 
enlistment examination report was annotated to reflect that 
he had broken his ankle prior to service and that the pain 
and swelling noted at his entrance into service were NCD (not 
considered disabling).  Six days later, on March 23, he was 
treated at Fort Jackson for swelling and edema of his right 
ankle, and on March 24 he was referred to the podiatry 
clinic.  After an examination on March 28, 1978, a medical 
board determined the veteran was not fit for enlistment due 
to his old right ankle fracture which was shown to be 
symptomatic.  He was placed on a profile (no running, 
jumping, marching or standing for long periods) and was 
discharged on April 4, 1978.  In a statement of medical 
condition, the veteran confirmed that his condition had not 
changed since the examination on March 28.  The veteran 
contends that his prior ankle injury was aggravated in 
service when he stepped into a hole in basic training.  On 
remand, the veteran should be scheduled for an examination to 
ascertain the nature and extent of the residuals of his ankle 
injury and whether the preexisting right ankle disorder was 
aggravated by service.  The Board reminds the veteran that 
the duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2005); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice that explains the 
information or evidence needed to 
establish: (1) an effective date and 
initial disability rating if service 
connection is awarded, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006); (2) service 
connection on a presumptive basis, and 
(3) service connection for a preexisting 
condition.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
identify any disorder(s) of the right 
ankle, to include arthritis, with an 
opinion as to its etiology.  After all 
relevant evidence in the claims file is 
reviewed and a thorough clinical 
examination is conducted, the examiner 
should offer an opinion as to: (1) 
whether the veteran has any particular 
disorder(s) of the right ankle, to 
include arthritis; (2) whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s) 
is etiologically related to the veteran's 
period of active duty; and (3) whether it 
is at least as likely as not (50 percent 
or more probability) that such 
disorder(s) pre-existed service (with an 
explanation) and, if so, was aggravated 
(worsened) by active duty.  If arthritis 
is found, the examiner should indicate 
whether it was manifested within one year 
of service.

The examiner should give detailed 
clinical findings and clearly outline the 
rationale for any opinion expressed. If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claim on a direct and 
presumptive basis and for possible 
aggravation of a preexisting condition.  
If any determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which discusses the ramifications 
of VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
veteran's service-connection claim for a 
right ankle disorder and fully sets forth 
the controlling law and regulations 
pertinent to the appeal. The requisite 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

